DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



1. Formal Matters
A.	Applicant’s election without traverse of Group I in the reply filed on 4/1/22 is acknowledged.

B.	Claims 1-3, 5-7, 24, 25, 27, 30, 31, 33, 34 and 36-42 are pending. Claims 24, 25, 27, 30 and 31 are withdrawn as being drawn to a non-elected invention. Claims 1-3, 5-7, 33, 34 and 36-42 are the subject of this Office Action.




2. Specification
A.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

B.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

C.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

D.	Though no issues could be found, trade names or marks used in commerce should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

E.	Though no issues could be found, when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02.

F.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. 

G.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.

	
	


3. Claim Rejections - 35 USC § 112(a) – scope of enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 3, 5 and 38-41 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for methods of using antibodies comprising a heavy chain variable region comprising SEQ ID NO:1 (or the 3 “wild-type” CDRs comprised within) and a light chain variable region comprising SEQ ID NO:2 (or the 3 “wild-type” CDRs comprised within), wherein the antibody targets MDSCs, does not reasonably provide enablement for using antibodies which have “at least 70% sequence identity” to either of these sequences. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The claims are broadly drawn to methods using antibodies comprising a light chain variable region (VL) “at least 70% identical to SEQ ID NO:1 and a heavy chain variable region (VH) “at least 70% identical to SEQ ID NO:2. Thus, the claims encompass antibodies that potentially comprise fewer than all six CDRs, three from the heavy chain variable region and three from the light chain variable region, as well as those that comprise one or more alterations to one or more of the 6 CDRs.
The specification only teaches that antibodies which specifically bind to MDSCs comprise all 6 CDRs, three from the heavy chain variable region (SEQ ID NO:1) and three from the light chain variable region (SEQ ID NO:2). The specification does not teach antibodies that comprise fewer than all six CDRs, nor antibodies with heavy or light chain variable regions which are at least 70% identical to the recited variable regions of SEQ ID NOs:1 and 2, which would also include one more CDRs with one or more alterations.
The specification does not teach VL or VH domain antibodies comprising any amino acid mutations, deletions and insertions to SEQ ID NO:1 and 2, nor are there any working examples of such, nor of antibodies which comprise one or more alterations to one or more of the CDRs and which bind MDSCs (via glycan binding). Thus, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification. The scope of the claims must bear a reasonable correlation with the scope of enablement.  See In re Fisher, 166 USPQ 19 24 (CCPA 1970).
The nature of the invention is engineered antibodies where the relative level of skill of those in the art is deemed to be high. The state of the prior art is such that it is well-established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, William E., Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapt. 8, pp. 292-295 (1993), under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). 
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman P. M. (Research in Immunology, 145:33-36, 1994) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column). 
Thus, the state of the art recognized that it would be highly unpredictable that a specific binding member comprising an antibody variable region but comprising fewer than all six CDRs and/or comprising one or more alterations to one or more of the six CDRs of a parental antibody or having at least 70% sequence identity to the heavy and light chain variable with a desired specificity would retain the antigen-binding function of the parental antibody. One of ordinary skill in the art could not predictably extrapolate the teachings in the specification, limited to antibodies that comprise both the heavy chain variable region and the light chain variable region or all six CDRs of SEQ ID NO:1 and 2, which bind MDSC, to antibodies that comprise the above alterations to the parental antibody.
In summary, in view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul W. E. and Rudikoff et al. and Colman P. M., the lack of guidance and direction provided by applicant, and the absence of working examples, the Examiner concludes that undue experimentation would be required to practice the invention as claimed.




4. Claim Rejections - 35 USC § 112(a) – written description
	Claims 1-3, 5-7, 33, 34 and 36-42 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to a method of using glycan-interacting antibodies. These are genus claims and, as presented by de Haas, the genus of glycans is diverse. It appears that the specification has only provided adequate written description of an antibody comprising SEQ ID NO:1 and 2, whereas claim 1 encompasses an entire genus of antibodies which do not appear to have been described, as they can have one or more amino acid substitutions, deletions, insertions and/or additions to SEQ ID NO:1 and 2. 
Other than being a glycan-interacting antibody, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between/among genus members is permitted. The specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the antibody class are missing from the disclosure. No common structural attributes identify the members of the genus. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, SEQ ID NO:1 and 2, alone, are insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.





5. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



A.	Claims 1, 2, 5, 6, 7, 33, 34, 36, 37, 39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over the University of Texas (cited on the PCT/ISA/210 as discussed in the restriction requirement dated 11/3/21) in view of Sialix (also cited and discussed in the restriction).
Texas teaches a method of targeting one or more MDSCs comprising contacting a subject or subject sample with an antibody (paragraph [0006]), as well as a peptibody wherein a peptide is fused to an Fc portion of an IgG antibody. Texas also teaches methods of depleting MDSC by binding S100 protein ([0012]). Texas does not teach a glycan-binding antibody.
However, Sialix does teach a method of treating a subject by administering a glycan-interacting STn antibody ([0007]). Sialix also teaches antibodies directed towards numerous cancer-related antigens ([0134]) as well methods of treating a subject having a tumor ([0004]). 
Therefore, regarding claims 1 and 2, it would have been obvious at the time of the instant invention to have modified the Texas with the invention of Sialix for the purpose of specifically targeting tumor cells as taught by Sialix, as Sialix teaches that STn is highly expressed in cancer cells.
Regarding claims 6, 7, 33, 34 and 36, Texas teaches that the levels of granulocytic MDSCs are reduced ([0045] and Figures 3a and b) in spleen. Regarding claim 37, see paragraph [0004] of Sialix, which teaches that a percentage of tumor cells expressing STn is reduced by an anti-STn antibody.
Regarding claims 5 and 39, Sialix teaches the use of IgG antibodies ([0012]).
Regarding claim 42, Sialix teaches the expression of STn in these tissues ([0004]).
	



B.	Claims 3 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over the University of Texas (cited on the PCT/ISA/210 as discussed in the restriction requirement dated 11/3/21) in view of Sialix (also cited and discussed in the restriction) further in view of Eavarone et al. (WO2017083582 – reference 5 on the IDS dated 5/17/19). The teachings of Texas and Sialix are seen in paragraph A, above. Neither teaches SEQ ID NO:1 or 2. However, Eavarone does. Therefore, it would have been obvious to have used the antibody of Eavarone in the invention of Texas and Sialix, especially in view of the teachings of Eavarone which are focused on the use of antibodies for the same purpose.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


SEQ ID NO:1

ID   BDW80373 standard; protein; 115 AA.
XX
AC   BDW80373;
XX
DT   13-JUL-2017  (first entry)
XX
DE   Anti-STn humanized antibody heavy chain variable region, SEQ ID 240.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2017083582-A1.
XX
CC PD   18-MAY-2017.
XX
CC PF   10-NOV-2016; 2016WO-US061427.
XX
PR   12-NOV-2015; 2015US-0254278P.
PR   04-JAN-2016; 2016US-0274572P.
PR   27-JAN-2016; 2016US-0287666P.
PR   11-FEB-2016; 2016US-0293989P.
PR   03-JUN-2016; 2016US-0345515P.
PR   02-SEP-2016; 2016US-0382835P.
XX
CC PA   (SIAM-) SIAMAB THERAPEUTICS INC.
XX
CC PI   Eavarone DA,  Prendergast JM,  Behrens J,  Lugovskoy AA;
CC PI   Dransfield DT;
XX
DR   WPI; 2017-32168Y/36.
CC PS   Claim 6; SEQ ID NO 240; 249pp; English.
XX
SQ   Sequence 115 AA;

  Query Match             100.0%;  Score 609;  DB 24;  Length 115;
  Best Local Similarity   100.0%;  
  Matches  115;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTDHAIHWVRQAPGQGLEWMGYFSPGNDDIKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGASVKVSCKASGYTFTDHAIHWVRQAPGQGLEWMGYFSPGNDDIKY 60

Qy         61 NEKFRGRVTMTADKSSSTAYMELRSLRSDDTAVYFCKRSLSTPYWGQGTLVTVSS 115
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFRGRVTMTADKSSSTAYMELRSLRSDDTAVYFCKRSLSTPYWGQGTLVTVSS 115



SEQ ID NO:2

CC PS   Claim 7; SEQ ID NO 235; 249pp; English.
SQ   Sequence 113 AA;

  Query Match             100.0%;  Score 601;  DB 24;  Length 113;
  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQSPDSLAVSLGERATINCKSSQSLLNRGNHKNYLTWYQQKPGQPPKLLIYWASTR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQSPDSLAVSLGERATINCKSSQSLLNRGNHKNYLTWYQQKPGQPPKLLIYWASTR 60

Qy         61 ESGVPDRFSGSGSGTDFTLTISSLQAEDVAVYYCQNDYTYPYTFGQGTKVEIK 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ESGVPDRFSGSGSGTDFTLTISSLQAEDVAVYYCQNDYTYPYTFGQGTKVEIK 113




C.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over the University of Texas (cited on the PCT/ISA/210 as discussed in the restriction requirement dated 11/3/21) in view of Sialix (also cited and discussed in the restriction) further in view of Eavarone.  
The teachings of Texas and Sialix are discussed above. Neither teaches the use of ADCs. However, their use is common in the art as a means of targeting therapeutics to specific cells. An example is seen by Eavarone ([00411]). Therefore, given the goal of targeting specific cells with antibodies, it would have been obvious to have attached a therapeutic to the antibody in order to provide a further means of killing the target cell.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

D.	Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over the University of Texas (cited on the PCT/ISA/210 as discussed in the restriction requirement dated 11/3/21) in view of Sialix (also cited and discussed in the restriction) further in view of Panowski et al. (cited on the 8-page IDS dated 6/29/20). The teachings of Texas and Sialix are discussed above. Neither teaches the use of ADCs. However, Panowski does teach the claimed ADCs as well as motivation (see the section entitled “Cytotoxic Drugs”).



E. 	Claims 1-3, 5-7, 33, 34 and 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Eavarone in view of the University of Texas. The teachings of both are discussed above. Eavarone (entire document) teaches all of the limitations of the instant claims except for the targeting of MDSCs. However, for the reasons discussed above, it would have been obvious to have targeted MDSCs.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.





7. Conclusion
No claim is allowable.



Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647